In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 12-680V
                                      Filed: August 7, 2013
                                       Not for Publication


*************************************
DEBRA BERLAND,                             *
                                           *
               Petitioner,                 *      Damages decision based on stipulation;
                                           *      Tetanus-Diphtheria vaccine; shoulder
 v.                                        *      injury related to vaccine administration;
                                           *      SIRVA
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Jerome A. Konkel, Milwaukee, WI, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On August 7, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner developed pain in her left shoulder known
as shoulder injury related to vaccine administration (SIRVA) at the location where she received
her Tetanus-Diphtheria (DT) immunization on October 19, 2009. This condition includes, but is
not limited to, petitioner’s synovitis, tendinosis, rotator cuff impingement, acromioclavicular joint
arthritis, and glenohumeral chondral sloughing of the humeral head. Petitioner underwent three
surgeries to alleviate her symptoms and suffered the residual effects of her injury for more than six

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
months. There is not a preponderance of evidence demonstrating that petitioner’s SIRVA was
due to a factor unrelated to her DT immunization. Respondent agrees that petitioner is entitled to
compensation under the terms of the Vaccine Program for her SIRVA.

       Accordingly, the court hereby adopts the parties’ said stipulation, attached hereto, and
awards compensation in the amount and on the terms set forth therein. Pursuant to the stipulation,
the court awards a lump sum of $188,412.74, representing compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
$188,412.74 made payable to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: August 7, 2013                                                              s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2